Mario Pittoni, J.
The plaintiff judgment creditor seeks to remove to this court a proceeding supplementary to judgment now pending in the City Court of the City of New York. In *610addition, the judgment creditor moves to punish the debtor for failure to obey an order of the City Court directing the payment of the judgment in installments pursuant to section 793 of the Civil Practice Act.
The removal to this court of proceedings supplementary to judgment is not authorized by section 110-a of the Civil Practice Act. The City Court of the City of New York has no jurisdiction over a judgment debtor who neither resides nor is employed nor maintains a place of business within the territorial limits of that court. (Matter of Petrucci, 203 App. Div. 871.) Consequently, this court is without power to enforce by contempt an order of that court directed against this judgment debtor who resides in Nassau County. In this situation, the judgment creditor may institute new proceedings in this court pursuant to section 777 of the Civil Practice Act. There is, however, no statutory power permitting the removal to this court of supplementary proceedings pending in lower courts. The motion therefore is denied.